        Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 MICHAEL RODRIGUEZ,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 4:21-cv-00866

 ALLIED COLLECTION SERVICES, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff MICHAEL RODRIGUEZ (“Plaintiff”), by and through his

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of ALLIED

COLLECTION SERVICES, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
          Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 2 of 9




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                              PARTIES

      4. Plaintiff is a disabled consumer over-the-age of 18 residing in Harris County, Texas, which

is within the Southern District of Texas.

      5. Defendant “has been delivering custom debt recovery solutions for over 35 years.” 1

Defendant is a third-party debt collector organized under the laws of the state of Nevada, with its

principal place of business located at 3080 South Durango Drive, Suite 208, Las Vegas, Nevada

89117. Defendant’s registered agent in Texas is located at 211 East 7th Street, Suite 620, Austin,

Texas 78701. Defendant regularly collects upon consumers across the country, including those

residing within the state of Texas.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon a telecommunications

bill that Plaintiff purportedly defaulted upon (“subject debt”).

      8. In late 2020, Plaintiff began receiving calls to his cellular phone, (832) XXX-2952, from

Defendant.




1
    https://www.acsnv.com/#/services

                                                  2
       Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 3 of 9




    9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -2952. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    10. Defendant has used a variety of phone numbers when placing calls to Plaintiff’s phone,

including but not limited to (713) 366-4167.

    11. Upon information and belief, the aforementioned phone number ending in -4167 is

regularly utilized by Defendant during its debt collection activities.

    12. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt collector

attempting to collect upon the subject debt.

    13. Plaintiff has informed Defendant of his inability to pay, as he is experiencing financial

distress as a result of his physical disabilities.

    14. Rather than being understanding of Plaintiff’s situation, Defendant has persisted with its

collection phone calls.

    15. Defendant’s constant collection calls caused Plaintiff to demand that Defendant cease

calling his cellular phone.

    16. In spite of the information provided to Defendant, Defendant has still placed not less than

20 calls to Plaintiff’s cellular phone.

    17. Defendant has even placed multiple calls to Plaintiff’s cellular phone during the same day,

despite knowing that its calls were unwelcome.

    18. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.




                                                     3
      Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 4 of 9




   19. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

   21. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions,

including but not limited to: invasion of privacy, aggravation that accompanies collection

telephone calls, emotional distress, increased usage of his telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   25. Defendant identifies itself as a debt collector and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c and §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in



                                                  4
       Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 5 of 9




connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   28. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified of his distressful situation and to stop calling. Defendant called Plaintiff at least 20

times after he demanded that it stop. This repeated behavior of systematically calling Plaintiff’s

phone in spite of this information was harassing and abusive. The frequency and nature of the

calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and

harassing Plaintiff.

   29. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

          b. Violations of FDCPA § 1692e

   30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

  31. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

   32. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Defendant had knowledge of Plaintiff’s

physical and financial situation, Defendant continued to place systematic and automated collection

calls Plaintiff in a deceptive attempt to force him to answer its calls and ultimately make a payment.




                                                  5
      Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 6 of 9




Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to

contact him via an automated system when it no longer had consent to do so.

        c. Violations of FDCPA § 1692f

   33. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   34. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after being notified of his inability to pay, and at least 20

times after being notified to stop calling. Attempting to coerce Plaintiff into payment by placing

systematic phone calls without his permission is unfair and unconscionable behavior. These means

employed by Defendant only served to worry and confuse Plaintiff.

   35. As pled in paragraphs 18 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, MICHAEL RODRIGUEZ, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                 6
      Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 7 of 9




               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

   37. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   38. Defendant is a “[t]hird-party debt collector” as defined by Tex. Fin. Code Ann. §

392.001(7).

   39. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   40. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   41. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

20 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant persisted with its

harassing campaign of phone calls in hopes of extracting payment.

   42. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304




                                                7
      Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 8 of 9




   43. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   44. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system absent his consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, MICHAEL RODRIGUEZ, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 16th day of March, 2021.                   Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis #6319225
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601

                                                 8
Case 4:21-cv-00866 Document 1 Filed on 03/16/21 in TXSD Page 9 of 9




                                     (267) 422-1000 (phone)
                                     (267) 422-2000 (fax)
                                     teddy@consumerlawpartners.com

                                     Counsel for Plaintiff, Michael Rodriguez




                                 9
